Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petito (US Patent 7,707,153).

Regarding claim 17, Petito discloses a real estate development and construction cost and risk management system (abstract: workflow management and document generation system for automating processes including real estate processes), comprising: 
a real estate development and construction cost and risk management module, comprising computer-executable code stored in non-volatile memory (Figure 1); 
a processor (Figure 1); and 
a communication device (Figure 1); 
wherein the real estate development and construction cost and risk management module, the processor, and the communication device are configured to: 
receive an invoice data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the ; 
receive a commitments data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the documents and data, unseals the documents, records the documents, reseals the documents and sends ; 
receive a budget transactions data flow via email (col. 14, col. 24, col. 25 cites several portions disclosing the system receiving different types of documents by email “The client needs to forward origination documents to the processor by email”, “Subsequently, the Processor receives email data and origination documents or pointers to them via the File Created auto-email and proceeds to open the file in eSys. If the file was auto-created by eSys after a creation notification email sent to eSys by an external electronic document storage and management facility, eSys will automatically connect to the third party system and retrieve all relevant transaction data when the Processor goes into the file to begin the File Open process. Alternatively, the Processor scans or retrieves origination documents into the eSys Virtual File Folder.TM.”, “The next logical step in the process is that the closing occurs, where the Closing Officer conducts a paper or electronic closing, or a hybrid combination thereof. In such a closing, paper documents or a computer workstation (e.g., personal computer) with a signing screen are waiting in the closing room. For electronic closings with electronic recordation, an auto-request goes out to the abstract company to run out the title at the time of the closing. The abstract company can reply by email or by going to eSys Client Services--perhaps through a hyperlink in the request email--and set a flag indicating that title is clear to the point of dosing.”, “(175) The County Recorder then retrieves the documents and data, unseals the documents, records the documents, reseals the documents and sends them with the recording information back to eSys via email or via Client Services. Subsequently, eSys ; 
extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow (col. 10 discloses the system extracting data from the documents received “In the embodiment described, eSys is designed to manage a process from inception through closure and follow-up tasks and issues and enable all parties involved to interact with and keep the process moving forward via controlled web based access to a file's Virtual File Folder.TM. (containing, for example, all file specific data, documents, notes, status and history) and client/type/status driven auto-notifications. One example is to manage the real estate closing process from origination through post-closing and enable, for example, Lender, Closing Coordinator, Post-Closing Coordinator, Closing Agent, Title Agent, Borrower, Borrower Attorney, Seller, Seller Attorney, Investor, Title Company, Document Preparation Service Provider, Electronic Document Service Provider (which may provide methods for obtaining, affixing and securing electronic signatures, management of electronically signed electronic documents, and transfer of ownership of executed electronic documents), Secondary Market Participants, Loan Servicers, Escrow Agents, County Recorders, Abstract Companies and any other parties which may be involved in the origination, pre-closing preparation process, closing/recording process, or post-closing process throughout the life of the loan, to potentially receive auto-notifications, auto-reporting and participate directly in the eSys process. It should be noted that wherever manual data extraction and input is occurring throughout the eSys process, the preferred method would be a direct interface from the source wherever possible (i.e. origination data directly from Origination software systems via ; 
update a data set using the data extracted from the invoice data flow, the commitments data flow, and the budget transactions data flow (col. 14 “(112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to ; and 
generate a plurality of reports based on the updated data set (Petito discloses generating a plurality of reports based on the data gathered col. 14 “(112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) An auto-notification message, containing file identifying information such as the system generated InHouseFileNumber, is generated by eSys and sent to the client profile specified parties. The system preferably generates such notifications using intelligent agent reporting, where Structured Query Language (SQL) driven reports are automatically generated and disbursed appropriately via e-mail, fax or voice response. Specified parties may include the processor responsible for Opening the file in eSys. The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes. An example of such notation is seen at FIG. 19. It should be noted eSys provides for automatic hierarchical delivery of auto-communications based on availability of party data and auto-notation of inability to deliver or failure to do so. Such auto-notification can be in the form of an email or fax or potentially any .
Regarding claim 18, Petito discloses:
wherein the real estate development and construction cost and risk management module, the processor, and the communication device are configured to identify an email sender and validate the email sender (Petito discloses the system identifying the sender (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor .
Regarding claim 19, Petito discloses:
wherein the real estate development and construction cost and risk management module, the processor, and the communication device are configured to identify the email sender based on text included in the sender's email address (Petito discloses the system identifying the sender based on text on the email (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys 
Regarding claim 20, Petito discloses: 
wherein the real estate development and construction cost and risk management module, the processor, and the communication device are configured to associate the extracted data with a project based on information selected from the group consisting of a sender's email address, email metadata, text included in the email, and an attachment attached to the email (Petito discloses the system identifying the sender based on text on the email (112) In yet a further alternative origination process, a client would send electronically (fax, email or ftp) or deliver a paper commitment package to the appropriate party which will be referred to as the Processor throughout this description (for example, a closing coordinator, bank attorney or document production service). The Processor would extract the necessary information to create the file in eSys as described above using the login and Create a File screens. (113) The auto-notification message serves as notice that a new file has been created and origination documents are on their way. Additionally eSys records the creation and email notice date, time originator, and recipient via eSys auto-generated notation in the file's notes.  (117) As depicted in FIG. 16, the Processor extracts data from origination, and enters initial file data into eSys Initial Data input screens which are customizable to client requirements and dynamic in presentation based on .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11,068,644 (Beiderman)- the invention relates to a system and method for creating customized insurance-related forms using computing devices.
10,509,799 (Woodings)- the present invention is consistent with providing an integrated, comprehensive method for managing employees, customers, jobs, vendors, contacts and equipment information, and the related documents.
2019/0079913 (Levine)- The present disclosure relates to a method for regulatory compliance and, more specifically, to guiding the process of populating regulatory compliance forms while reducing duplicative efforts.
2018/0144314 (Miller)- The method and the system disclosed herein address the above recited needs for analyzing business service transactional invoice data corresponding to business service transactions, for example, professional service transactions, purchased service transactions, and outsourced service transactions between an entity and one or more vendors based on line item data of invoices corresponding to the business service transactions and performing invoice analytics for the entity in real time for price and utilization optimization of business services comprising, for example, professional services, purchased services, and outsourced services, and benchmarking in real time for cost savings of the entity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689